              Case 4:19-cv-00068 Document 1 Filed 11/21/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     PECOS DIVISION

UNION PACIFIC RAILROAD COMPANY                  §
                                                §
        Plaintiff,                              §
                                                §
                                                §
VS.                                             §            CASE NO. 4:19-CV-68
                                                §
PREFERRED MATERIALS, INC., and                  §
SAMMY D. GWIN,                                  §
     Defendant.                                 §


                                    COMPLAINT and
                                 DEMAND FOR JURY TRIAL

        COMES NOW, Union Pacific Railroad Company, and for its Complaint against

Preferred Materials, Inc., and Sammy D. Gwin states and alleges as follows:

        1.      Union Pacific Railroad Company is a corporation organized and existing under

the laws of the State of Delaware, with its principal place of business in Omaha, Nebraska.

        2.      Defendant Preferred Materials is a corporation organized and existing under the

laws of the State of Louisiana with its principal place of business located in Sibley, Louisiana.

        3.      Defendant Sammy D. Gwin individual residing in Mineola, Texas.

        4.      Jurisdiction is proper pursuant to 28 U.S.C. § 1332(a) as there is complete

diversity and the matter in controversy exceeds $75,000, exclusive of interest and costs.

        5.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) as the incident at issue

occurred in this District.

        6.      On November 29, 2017, Gwin was operating a Tractor-Trailer southbound on CR

John Connelly in Culberson County, Texas. The Tractor-Trailer was comprised of a 2016

Peterbilt and 2018 Mack LTT owned by Preferred Materials.


                                                 1
                Case 4:19-cv-00068 Document 1 Filed 11/21/19 Page 2 of 4



          7.     At all times material, Gwin was acting in the course and scope of his employment

with, or as an actual agent of, Preferred Materials.

          8.     Union Pacific owns and operates railroad tracks in this area. Specifically, the

tracks run east/west and intersect CR John Connelly at Mile Post 721.8 of the Toyah

Subdivision. This intersection is designated as DOT Crossing Number 920225U (“Crossing”).

          9.     Cross bucks warn the traveling public of the Crossing, and a yield sign requires

drivers to yield to railroad traffic prior to proceeding over the Crossing.

          10.    At approximately 11:50 a.m., Gwin approached the crossing. He disregarded a

visible and unobstructed railroad crossing sign and failed to stop for an approaching, plainly

visible train, causing a collision.

          11.    As a result of the collision, Union Pacific incurred train delays and sustained

damage to its locomotives. Such damages total TWO HUNDRED SIX THOUSAND, FOUR

HUNDRED FIFTY-SIX AND 73/100 DOLLARS ($206,456.73).

                                      COUNT ONE - NEGLIGENCE

          12.    Plaintiff realleges Paragraphs 1 through 11 of this Complaint as though set forth

herein.

          13.    At all times material to this action, Defendants owed a duty to exercise reasonable

care in operating the Tractor-Trailer as a reasonably prudent person under like or similar

circumstances.

          14.    Defendants failed to operate the Tractor-Trailer as a reasonably prudent person

under like or similar circumstances and were negligent in one or more of the following manners:

                 a.     Violating Texas Transportation Code § 545.251;

                 b.     Failing to yield the right-of-way;



                                                   2
                Case 4:19-cv-00068 Document 1 Filed 11/21/19 Page 3 of 4



                 c.     Failing to maintain reasonable and proper control over the Tractor-Trailer;

                 d.     Failing to maintain a proper lookout; and

          15.    Defendants’ negligence was a proximate cause of the collision.

          16.    As a proximate cause of Defendants’ negligence, Union Pacific sustained

damages in the amount of TWO HUNDRED SIX THOUSAND, FOUR HUNDRED FIFTY-SIX

AND 73/100 DOLLARS ($206,456.73).

                              COUNT TWO – NEGLIGENCE PER SE

          17.    Plaintiff realleges Paragraphs 1 through 16 of this Petition as though set forth

herein.

          18.    Texas Transportation Code § 545.251 is a legislatively imposed standard of

conduct defining reasonable conduct of Defendants.

          19.    Defendants violated the above-listed Statute.

          20.    The harm suffered by Union Pacific is the kind of harm the above-listed Statute is

intended to prevent.

          21.    Defendants’ violation of the above-listed Statute caused Union Pacific’s damages

totaling TWO HUNDRED SIX THOUSAND, FOUR HUNDRED FIFTY-SIX AND 73/100

DOLLARS ($206,456.73).

          22.    WHEREFORE Union Pacific hereby prays for a judgment of this Court in its

favor and against Defendants for its damages totaling TWO HUNDRED SIX THOUSAND,

FOUR HUNDRED FIFTY-SIX AND 73/100 DOLLARS ($206,456.73), attorney fees, pre- and

post-judgment interest as allowed by law, costs incurred in prosecuting this action, and such

other reasonable sums as this Court deems just and equitable.




                                                   3
            Case 4:19-cv-00068 Document 1 Filed 11/21/19 Page 4 of 4



                                DEMAND FOR JURY TRIAL

      23.    Plaintiff hereby demands a jury trial on all issues so triable.

Dated: November 21, 2019

                                                Respectfully submitted,

                                                RINCON LAW GROUP, P.C.
                                                1014 N. Mesa, Suite 200
                                                El Paso, Texas 79902
                                                (915) 532-6800 (Telephone)
                                                (915) 532-6808 (Facsimile)


                                          By:       /s/ Ancel Escobar
                                                CARLOS RINCON
                                                State Bar No. 16932700
                                                CRincon@RinconLawGroup.com
                                                ANCEL E. ESCOBAR
                                                State Bar No. 24101171
                                                AEscobar@RinconLawGroup.com
                                                Attorneys for Union Pacific Railroad
                                                Company




                                                4
